Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 7/18/2019.
Claims 1-9 are currently pending and have been examined. 
This action is made Non-FINAL.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "The second rack" in the second stanza.  There is insufficient antecedent basis for this limitation in the claim as it is dependent on claim 3 which is dependent on 1 through the nature of the multiple dependencies. Claim 1 does not specify a rack to give basis to the second rack of claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahnkopf (U.S. Pub No. 20160107628) in view of Cann (U.S. Pub No.20160339890)

Regarding Claim 1
	Mahnkopf teaches

A braking control device for a vehicle that pressure feeds a braking fluid from a master cylinder to a wheel cylinder in accordance with an operation of a braking operation member of the vehicle to generate a braking torque on wheels of the vehicle, the braking control device comprising: (“An electromechanical braking device for a braking system including a master brake cylinder including an 

an input rod connected to the braking operation member; (Fig 1, item 20 is an input rod connected to brake member 22)

an output rod that is movable parallel to a central axis of the input rod and that presses a piston in the master cylinder; (Fig 1 item 16 which is an output rod that presses piston/ brake cylinder 12 “Electromechanical braking device 10 schematically represented in FIG. 1 is configured for use in a braking system including a master brake cylinder 12.” [17] The input and output rod share the same central axis

a second electric motor that adjusts displacement of the output rod; (“Electric motor 14 provides its motor output up to a so-called control point of electromechanical braking device 10 in such a way that the internal pressure present in the at least one chamber of master brake cylinder 12 may be increased with the aid of the motor output transmitted to output rod 16.” [19] A motor adjusts the displacement of the output rod

a differential mechanism that is configured by a first transmission mechanism for transmitting output of the first electric motor to the input rod, (Fig 1 item 54, planetary gear sub assembly, where the gear subassembly is a differential mechanism which transmits power from motor 78 to input rod, as shown in figure 2) a second transmission mechanism for transmitting output of the second electric motor to the output rod, (“Electric motor 14 provides its motor output up to a so-called control point of electromechanical braking device 10 in such a way that the internal pressure present in the at least one chamber of master brake cylinder 12 may be increased with the aid of the motor output transmitted to output rod 16.” [19] System is transmitting power from the motor to the output rod, it must have a transmission mechanism otherwise it would not be transmitting power/ energy. and a third transmission mechanism for transmitting output of the input rod to the output rod, and that adjusts a relative movement between the input rod and the output rod; and (“The transmission of driver braking force Ff from input rod 20 to output rod 16 is also carried out via reaction disk 38,” [33] The system is transmitting movement from the input rod to the output rod through relative movement. The reaction disk is the transmission mechanism

wherein the second transmission mechanism is configured so that movement in a backward direction corresponding to decrease in fluid pressure in the master cylinder is limited to within a predetermined displacement range. (fig 1, item 38, where the restrictor plate is shown against a solid body, the output cylinder cannot move backward beyond a certain point, which would cause the fluid pressure to decrease 

Mahnkopf does not explicitly teach a first electric motor that generates an assisting force with the input rod; a controller that controls the first electric motor and the second electric motor to independently control an operation force acting on the input rod and the displacement, Cann (“A controller is electrically connected to the at least one sensor and the at least one motor for controlling rotation of the planetary gear subassembly in response to the signal from the at least one sensor.” [8] If only one motor must be connected to the Cann does explicitly teach:

a first electric motor that generates an assisting force with the input rod; (Fig 1, 78 which is a motor which assists in generating force from input rod 32, See paragraph [22]

a controller that controls the first electric motor and the second electric motor to independently control an operation force acting on the input rod and the displacement, (“A controller is electrically connected to the at least one sensor and the at least one motor for controlling rotation of the planetary gear subassembly in response to the signal from the at least one sensor.” [8] If only one motor must be connected to the controller, then the motors must operate independently as the system does not need to operate both motors for the system to work.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahnkopf to include the teachings of as taught by Cann to optimize and improve the braking mechanism of the vehicle. “Conventional booster assemblies can also increase the weight of vehicles due to their complexity and use of large components. Accordingly, there remains a significant need for a solution providing an assistive force in a braking system with fewer parts and which may be used on vehicles with little or no available vacuum pressure.” [6]. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahnkopf and Cann, in further view of Zhu (CN204567647U).

Mahnkopf teaches

A braking control device for a vehicle that pressure feeds a braking fluid from a master cylinder to a wheel cylinder in accordance with an operation of a braking operation member of the vehicle to generate a braking torque on wheels of the vehicle, the braking control device comprising: (“An electromechanical braking device for a braking system including a master brake cylinder including an electric motor, an adjustable output rod, and a gear, the electric motor being connected to the output rod at least via the gear so that a power transmission path is present via which a motor output is at least partially transmittable to the output rod so that the output rod is adjustable,” [abstract]

an input rod connected to the braking operation member; (Fig 1, item 20 is an input rod connected to brake member 22)

an output rod that is movable parallel to a central axis of the input rod and that presses a piston in the master cylinder; (Fig 1 item 16 which is an output rod that presses piston/ brake cylinder 12 “Electromechanical braking device 10 schematically represented in FIG. 1 is configured for use in a braking system including a master brake cylinder 12.” [17] The input and output rod share the same central axis


a second electric motor that adjusts displacement of the output rod; (“Electric motor 14 provides its motor output up to a so-called control point of electromechanical braking device 10 in such a way that the internal pressure present in the at least one chamber of master brake cylinder 12 may be increased with the aid of the motor output transmitted to output rod 16.” [19] A motor adjusts the displacement of the output rod

wherein the second transmission mechanism is configured so that movement in a backward direction corresponding to decrease in fluid pressure in the master cylinder is limited to within a predetermined displacement range. (fig 1, item 38, where the restrictor plate is shown against a solid body, the output cylinder cannot move backward beyond a certain point, which would cause the fluid pressure to decrease 


Mahnkopf does not explicitly teach a first electric motor that generates an assisting force with the input rod, a first pinion gear connected to the first electric motor; a second pinion gear connected to the second electric motor; a first rack including a first input rack gear portion that engages the first pinion gear and a first output rack gear portion different from the first input rack gear portion; a controller that controls the first electric motor and the second electric motor to independently control an operation force acting on the input rod and the displacement, However, Cann does explicitly teach:


a first pinion gear connected to the first electric motor; (“A first pinion gear 82 is attached to the first axle 80 of the first motor 78 and has a plurality of first pinion teeth 84 meshingly engaging the outer ring teeth 72 for rotating the ring gear 68 about the second axis B in response to the first axle 80 and the first pinion gear 82 rotating about the third axis C.” [22]

a second pinion gear connected to the second electric motor; (“A second motor 86 is disposed adjacent the drive gear 74 and has a second axle 88 rotatable about and extending along a fourth axis D generally parallel to the second axis B. A second pinion gear 90 is attached to the second axle 88 of the second motor 86 and has a plurality of second pinion teeth 92 meshed with the drive teeth 76 for rotating the drive gear 74 and the sun gear 64 about the second axis B in response to the second axle 88 and the second pinion gear 90 rotating about the fourth axis D. While the fourth axis D is generally parallel to the second axis B in the preferred embodiment, it should be appreciated that other configurations of the second motor 86, drum 44, hub 46, sleeve 48, and rack 26 may be alternatively used. For example, the second pinion gear 90 could instead be a worm gear, so that the second motor 86 and fourth axis D are arranged generally parallel to the first axis A.” [23]

a first rack including a first input rack gear portion that engages the first pinion gear and a first output rack gear portion different from the first input rack gear portion; (“A first motor 78 is disposed adjacent the ring gear 68 and has a first axle 80 rotatable about and extending along a third axis C generally parallel to the second axis B. Although the third axis C is generally parallel to the second axis B in the preferred The system has a first output gear 48 actin on first rack 26, input gear which is causing this output is through planetary gear system, encompasses 82, 60, 56

a controller that controls the first electric motor and the second electric motor to independently control an operation force acting on the input rod and the displacement, (“A controller is electrically connected to the at least one sensor and the at least one motor for controlling rotation of the planetary gear subassembly in response to the signal from the at least one sensor.” [8] If only one motor must be connected to the controller, then the motors must operate independently as the system does not need to operate both motors for the system to work.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahnkopf to include the teachings of as taught by Cann to optimize and improve the braking mechanism of the vehicle. “Conventional booster assemblies can also increase the weight of vehicles due to their complexity and use of large components. Accordingly, there remains a significant need for a solution providing an assistive force in a braking system with fewer parts and which may be used on vehicles with little or no available vacuum pressure.” [6]. 



a second rack including a second input rack gear portion that engages the second pinion gear and a second output rack gear portion different from the second input rack gear portion;
 
    PNG
    media_image1.png
    790
    669
    media_image1.png
    Greyscale
 


an output pinion gear that is rotatably supported by the output rod and that engages with the first output rack gear portion and the second output rack gear portion; Figure, item 24 is the output rod held by the second output pinion gear


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahnkopf and Cann to include the teachings of as taught by Zhu to optimize and improve the braking mechanism of the vehicle while reducing the weight and cost of the system “The electric assist gas pressure brake system of electronlmobil of the present utility model adopts physical construction to realize motor braking power and pedal brake power carries out cooperation adjustment within the specific limits continuously, in real time, and structure is relatively simple, cost significantly reduces and functional reliability significantly improves.” [abstract]


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahnkopf, Cann, and Zhu (for dependency on claim 2) in further view of Teslak (U.S. Pub No. 20060004509).


The combination of Mahnkopf and Cann, as shown in the rejection above, disclosed the limitations of claim 1
The combination of Mahnkopf, Cann, and Zhu, as shown in the rejection above, disclosed the limitations of claim 2

Mahnkopf, (and) Cann, (and Zhu) does not explicitly teach , wherein the predetermined displacement is set to a value corresponding to deceleration of the vehicle generable by a regenerative braking device of the vehicle, however, Teslak does explicitly teach

wherein the predetermined displacement is set to a value corresponding to deceleration of the vehicle generable by a regenerative braking device of the vehicle. (“Referring now to FIG. 2, in a conventional vehicle when the foot brake pedal 50 is applied, the vehicle decelerates due to friction braking, i.e., frictional contact of brake pads or brake shoes on wheel brake rotors or drums. The kinetic energy of the vehicle is converted by this frictional contact to heat, which is dissipated. In a deadband parallel regenerative braking system, a space 52 is located between connecting rods 54, 56, which connect a brake master cylinder 58 and the foot brake pedal 50. The space 52 causes the brake pedal to move from the rest position, shown in FIG. 2, through a first portion of its full displacement before hydraulic brake pressure is generated in the master cylinder due to movement of the piston 60 within the master cylinder 58. This delays the application of the wheel friction brakes as the pedal is being displaced. The range of brake pedal displacement in which no friction braking occurs, called the "deadband" region, is preferably about 30 percent of the full range brake pedal displacement beginning when the brake pedal is at rest and not displaced. A tension spring 68, fastened to a brake lever 64 between the fulcrum 66 and the pedal 50, provides a force sensed by the vehicle operator and resisting brake pedal displacement in the deadband Systems displacement is set within a range based on regenerative braking value. The system would restrict the backward movement of the pressure to a range that would allow the regenerative braking to efficiently be utilized to power the vehicle system


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahnkopf, (and) Cann, (and Zhu) to include the teachings of as taught by Teslak to allow the system to capture energy during the braking process to recharge the vehicle battery. By capturing the energy that would otherwise be burned as heat during braking, the vehicles energy efficiency is increased and the battery will be able to operate for a longer period of time between charges

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahnkopf, Cann, Zhu, (and Teslak) in further view of Kim (U.S. Pub No.20140342591).


Regarding Claim 4
The combinations of Mahnkopf, Cann, Zhu (and Teslak), as shown in the rejection above, disclosed the limitations of claim 2 or 3
Mahnkopf further teaches

	a stopper that inhibits movement in a direction (Figure 1, reaction disk 38 which inhibits movement of the output rod)	

Zhu further teaches

	the second rack; and
an elastic body that generates a force for pressing the second rack (Figure 1, item 47 which is a spring pushing against second rack 4


Mahnkopf, Cann, Zhu (and Teslak), does not explicitly teach that the stopper inhibits movement in the direction opposite to the backward direction, or that the elastic body generates a force for pressing the second rack against the stopper, however Kim does explicitly teach:

a stopper that inhibits movement in a direction opposite to the backward direction of the [[second]] rack; and
an elastic body that generates a force for pressing the second rack against the stopper. 

    PNG
    media_image2.png
    614
    527
    media_image2.png
    Greyscale

Fig 4 showing movable member 50 constrained on one side by spring 71 and by elastic member 70. This maintain rack to maintain friction, while preventing the rack from coming in hard contact with the enclosure which would damage the structure of the system over time. It would be a simple substation to change the sides the stopper is on to prevent unwanted metal on metal contact which would wear and degrade the system over time



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahnkopf, Cann, (and) Zhu, (and Teslak) to include the teachings of as taught by Kim to guide the rack mechanism to maintain constant pressure to allow actuation of the braking system. The stopper would prevent unnecessary wear and degradation of the system which would increase the systems life span.

Regarding claim 5
The combinations of Mahnkopf, Cann, Zhu, Teslak, and Kim as shown in the rejection above, disclosed the limitations of claim 4

Kim further teaches

wherein the elastic body is configured to maintain contact between the second rack and the stopper until the deceleration of the vehicle becomes greater than 0.3 G when the second electric motor is not energized  (As the 0.3 G is dependent fully upon the spring constant of the spring of the system taught by Zhu and Kim. When the 2nd motor is not active, the rack will be acted upon by the force of the brake master cylinder and the spring acting on the rack. By adjusting the spring constant, as is well known and would have been obvious to one skilled in the art, the rack would be set to maintain contact with the stopper for a range of forces acting on the rack, the specific 0.3 G is merely a design choice of a set value.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahnkopf, Cann, Zhu, Teslak, and Kim to include the teachings of Obvious design choice have the elastic body maintain contact until deceleration becomes greater than a value. As shown in the rejection above, Mahnkopf, Cann, Zhu, Teslak, and Kim teach using the spring and stopper to hold the second rack in place and secure its movement. The elastic body, as is well known in the art, can be set to different strengths which would allow the stopper to maintain contact for any desired force by adjusting the spring constant to .



Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahnkopf and Cann, in further view of Monzaki (U.S. Pat No. #5236257).

Regarding Claim 6

Mahnkopf teaches

A braking control device for a vehicle that pressure feeds a braking fluid from a master cylinder to a wheel cylinder in accordance with an operation of a braking operation member of the vehicle to generate a braking torque on wheels of the vehicle, the braking control device comprising: (“An electromechanical braking device for a braking system including a master brake cylinder including an electric motor, an adjustable output rod, and a gear, the electric motor being connected to the output rod at least via the gear so that a power transmission path is present via which a motor output is at least partially transmittable to the output rod so that the output rod is adjustable,” [abstract]

an input rod connected to the braking operation member; (Fig 1, item 20 is an input rod connected to brake member 22)

an output rod that is movable parallel to a central axis of the input rod and that presses a piston in the master cylinder; (Fig 1 item 16 which is an output rod that presses piston/ brake cylinder 12 “Electromechanical braking device 10 schematically represented in FIG. 1 is configured for use in a braking system including a master brake cylinder 12.” [17] The input and output rod share the same central axis

a second electric motor that adjusts displacement of the output rod; (“Electric motor 14 provides its motor output up to a so-called control point of electromechanical braking device 10 in such a way that the internal pressure present in the at least one chamber of master brake cylinder 12 may be increased with the aid of the motor output transmitted to output rod 16.” [19] A motor adjusts the displacement of the output rod

a differential mechanism that is configured by a first transmission mechanism for transmitting output of the first electric motor to the input rod, (Fig 1 item 54, planetary gear sub assembly, where the gear subassembly is a differential mechanism which transmits power from motor 78 to input rod, as shown in figure 2) a second transmission mechanism for transmitting output of the second electric motor to the output rod, (“Electric motor 14 provides its motor output up to a so-called control point of electromechanical braking device 10 in such a way that the internal pressure present in the at least one chamber of master brake cylinder 12 may be increased with the aid of the motor output transmitted to output rod 16.” [19] System is transmitting power from the motor to the output rod, it must have a transmission mechanism otherwise it would not be transmitting power/ energy. and a third transmission mechanism for transmitting output of the input rod to the output rod, and that adjusts a relative movement between the input rod and the output rod; and (“The transmission of driver braking force Ff from input rod 20 to output rod 16 is also carried out via reaction disk 38,” [33] The system is transmitting movement from the input rod to the output rod through relative movement. The reaction disk is the transmission mechanism


Mahnkopf does not explicitly teach a first electric motor that generates an assisting force with the input rod; a controller that controls the first electric motor and the second electric motor to independently control an operation force acting on the input rod and the displacement, Cann (“A controller is electrically connected to the at least one sensor and the at least one motor for controlling rotation of the planetary gear subassembly in response to the signal from the at least one sensor.” [8] If only one motor must be connected to the controller, then the motors must operate independently as the system does not need to operate both motors for the system to work, however Cann does explicitly teach:

a first electric motor that generates an assisting force with the input rod; (Fig 1, 78 which is a motor which assists in generating force from input rod 32, See paragraph [22]

a controller that controls the first electric motor and the second electric motor to independently control an operation force acting on the input rod and the displacement, (“A controller is electrically connected to the at least one sensor and the at If only one motor must be connected to the controller, then the motors must operate independently as the system does not need to operate both motors for the system to work.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahnkopf to include the teachings of as taught by Cann to optimize and improve the braking mechanism of the vehicle. “Conventional booster assemblies can also increase the weight of vehicles due to their complexity and use of large components. Accordingly, there remains a significant need for a solution providing an assistive force in a braking system with fewer parts and which may be used on vehicles with little or no available vacuum pressure.” [6]. 


Mahnkopf and Cann does not explicitly teach a lock mechanism that restrains movement in a backward direction corresponding to decrease in fluid pressure in the master cylinder of the second transmission mechanism when the second electric motor is not energized, however Monzaki does explicitly teach:

a lock mechanism that restrains movement in a backward direction corresponding to decrease in fluid pressure in the master cylinder of the second transmission mechanism when the second electric motor is not energized. (In the event of a failure of the drive motor 122 during an anti-lock pressure regulating operation to lower the wheel cylinder pressures, the distance between the front end of System will lock the brake system so that it cannot release pressure when the motor is not working/ not energized. Would combine to prevent the system from moving backward as that would lock the system taught by Mahnkopf


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahnkopf and Cann to include the teachings of as taught by Monzaki as “The second object indicated above may be achieved according to a preferred arrangement of the above form of the invention, in which the apparatus further comprises a fail-safe device for inhibiting the advancing movement of the movable member under normal conditions when the inhibiting device is placed in the operated state, and for allowing the advancing movement of the movable member under abnormal conditions when the inhibiting device is abnormally placed in the operated state.” (17) This would increase safety by allowing brakes to function in the event of a motor failure as the pressure is not reduced, opening the brakes when needed.



Regarding claim 7
The combinations of Mahnkopf, Cann, and Monzaki, as shown in the rejection above, disclosed the limitations of claim 6
Monzaki further teaches:

wherein the lock mechanism switches between a locked state in which movement of the second transmission mechanism is restrained and a released state in which the movement of the second transmission mechanism is allowed, and
the controller is configured to drive the lock mechanism, and achieve the locked state when the second electric motor is not energized and achieve the released state when the second electric motor is energized. (In the event of a failure of the drive motor 122 during an anti-lock pressure regulating operation to lower the wheel cylinder pressures, the distance between the front end of the control piston 80 and the front end of the push rod 132 is shortened by an amount corresponding to the distance of the rearward movement of the ballscrew 130 relative to the nut 116 which has occurred to lower the fluid pressures. Accordingly, the required operating stroke of the brake pedal 10 for normally applying brake to the wheels is increased, but the brake can be applied to the wheels by the brake pedal 10 depressed by the vehicle operator.” (21) System will lock the brake system so that it cannot release past a certain point when the motor is not working/ not energized. When the motor system is working/ energized then the locking system would not be activated. The system will alternate between the locked/ unlocked state when the motor is or is not working/ is or is not energized). 



Regarding claim 8
The combinations of Mahnkopf and Cann, and Monzaki, as shown in the rejection above, disclosed the limitations of claim 7
Monzaki further teaches:

wherein the controller determines whether or not the second electric motor is malfunctioning, and
stop energization of the second electric motor to achieve the locked state when determining that the second electric motor is malfunctioning. (In the event of a failure of the drive motor 122 during an anti-lock pressure regulating operation to lower the wheel cylinder pressures, the distance between the front end of the control piston 80 and the front end of the push rod 132 is shortened by an amount corresponding to the distance of the rearward movement of the ballscrew 130 relative to the nut 116 which has occurred to lower the fluid pressures. Accordingly, the required operating stroke of the brake pedal 10 for normally applying brake to the wheels is increased, but the brake can be applied to the wheels by the brake pedal 10 depressed by the vehicle operator.” (21) The system has determined that there is a malfunction in that it is taking action when the drive motor fails. When the motor is malfunctioning, the system is put into a locked state to prevent the loss of pressure. The motor when broken will not be energized, the system is achieving a locked state from the end of the energization of the second motor). 

	
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahnkopf, Cann, and Monzaki in further view of Groschoppo “ELECTRIC MOTOR BACK-DRIVE AND
BRAKING”

The combinations of Mahnkopf and Cann, and Monzaki, as shown in the rejection above, disclosed the limitations of claim 6

Mahnkopf, Cann, and Monzaki does not explicitly teach, wherein the lock mechanism is configured to transmit power from the second electric motor to the output rod, but not to transmit power from the output rod to the second electric motor, however, Groschoppo does explicitly teach

wherein the lock mechanism is configured to transmit power from the second electric motor to the output rod, but not to transmit power from the output rod to the second electric motor. (“if a gear motor can be back-driven by its application, it could be a safety hazard.” The system teaches the prevention of back-driving a motor to increase system safety).  

It would have been obvious to one skilled in the art by the time of the effective filing date to combine the teachings of Mahnkopf, Cann, and Monzaki with the teaching of Groschoppo to prevent back-driving of the second motor as that would cause the system to release the braking fluid pressure which would cause the brakes to cease proper function, which would be dangerous for a vehicle to have non-working brakes



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        
/ABDHESH K JHA/Primary Examiner, Art Unit 3668